internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc fip 2-plr-128794-02 date date legend parent new parent llc llc business a business b business c state a x y maturity maturity act dear this is in response to a letter dated date and subsequent correspondence requesting rulings that a corporate restructuring of the taxpayer’s business will not result in a deemed exchange of debt pursuant to sec_1001 of the internal_revenue_code plr-128794-02 facts parent is a state a publicly traded corporation and the common parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return parent directly and through its subsidiaries engages in businesses a b and c both within the united_states and internationally parent has outstanding publicly traded debt consisting of four series of senior notes and four series of exchangeable debentures collectively referred to as the debt the senior notes have an aggregate principal_amount of approximately x pay a market rate of interest semi-annually and mature variously within maturity the exchangeable debentures have an aggregate principal_amount of approximately y pay a market rate of interest semi-annually and mature variously within maturity the debentures are exchangeable by the holders at any time for the cash_value of a specified number of shares of portfolio_stock in one of three other companies in certain instances parent may satisfy the exercise of a holder’s exchange right by paying the exchange value in cash shares of the referenced portfolio_stock or a combination thereof the current trading price of one or more series of the debt is substantially less than its respective adjusted issue prices the debt is recourse to parent and none of its assets is subject_to any perfected or unperfected security_interest benefitting any of the holders of any series of the debt there are no provisions in the terms of the debt that restrict parent’s ability to acquire and dispose_of assets in the normal course of its business parent proposes to restructure its corporate group in order to realign its internal structure along geographic lines in the first_phase of the restructuring a newly-formed wholly-owned state a subsidiary of a newly-formed state a holding corporation new parent will merge with and into parent with parent surviving as the wholly-owned subsidiary of new parent parent will then convert into a single-member state a limited_liability_company llc by filing a certificate of conversion under the act the first_phase of the restructuring is intended to qualify as a reorganization pursuant to sec_368 of the code the conversion of parent into llc will not involve the formation or merger of parent with or into a new legal entity in the second_phase of the restructuring llc will form a second state a single-member limited_liability_company llc following a series of intragroup distributions and contributions of the stock of various subsidiaries llc will distribute its interest in llc to new parent after the restructuring new parent will hold all of the membership interests in llc and llc two limited_liability companies that will be disregarded as separate from their owner under sec_301_7701-3 of the procedural regulations llc will hold the stock of subsidiaries engaged primarily in business within the united_states and llc will hold the stock of subsidiaries engaged primarily in business internationally plr-128794-02 pursuant to the act llc will remain the same legal entity as parent none of the debt holders’ rights against parent including with respect to payments and remedies and none of parent’s obligations and covenants to the debt holders will be altered in any manner by the restructuring following the restructuring the debt holders will continue to have exactly the same legal relationship with llc that they previously had with parent viz as general unsecured recourse claimants having no greater preference than any other creditor additionally under state a law the restructuring will not result in the creation of any legal rights or obligations between the debt holders and new parent there are no provisions in the original terms of the debt that require the consent or approval of any debt holders for parent to effectuate the restructuring law and analysis sec_1001 provides for the recognition of gain_or_loss on the sale_or_exchange of property sec_1_1001-1 of the regulations provides that gain_or_loss is realized from the exchange of property for other_property differing materially either in_kind or in extent sec_1_1001-3 provides that a debt_instrument differs materially in_kind or in extent if it has undergone a significant modification a significant modification of a debt_instrument results in a new debt_instrument that is deemed to be exchanged for the unmodified debt_instrument sec_1_1001-3 provides rules for determining whether a change in the legal rights or obligations of a debt_instrument is a modification pursuant to sec_1 c i a modification means any alteration including any deletion or addition in whole or in part of a legal right or obligation of the issuer or a holder of a debt_instrument whether the alteration is evidenced by an express agreement oral or written conduct of the parties or otherwise sec_1_1001-3 provides that except as provided in paragraph c an alteration of a legal right or obligation that occurs by operation of the terms of a debt_instrument is not a modification sec_1_1001-3 provides that an alteration that results in the substitution of a new obligor the addition or deletion of a co-obligor or a change in whole or in part in the recourse nature of the debt_instrument from recourse to nonrecourse or from nonrecourse to recourse is a modification even if the alteration occurs by operation of the terms of a debt_instrument sec_1_1001-3 provides rules for determining whether a modification is significant sec_1_1001-3 provides that with certain exceptions the substitution of a new obligor on a recourse_debt instrument is a significant modification plr-128794-02 section e of the act provides that for state a law purposes the conversion of any other entity into a domestic limited_liability_company shall not be deemed to affect any obligations or liabilities of the other entity incurred prior to its conversion to a domestic limited_liability_company or the personal liability of any person incurred prior to such conversion moreover section f of the act provides inter alia that for all purposes of state a law all rights of creditors and all liens upon any property of the other entity that has converted shall be preserved unimpaired and all debts liabilities and duties of the other entity that has converted shall thenceforth attach to the domestic limited_liability_company and may be enforced against it to the same extent as if said debts liabilities and duties had been incurred or contracted by it generally the federal tax law looks to state law to determine legal entitlements in property 363_us_509 309_us_78 the legal rights or obligations referred to in sec_1_1001-3 are rights that are determined under state law pursuant to the act the conversion of parent into llc will not affect the legal rights or obligations between the debt holders and parent because as a matter of state law llc will remain the same legal entity as parent the debt holders will continue to have exactly the same legal relationship with llc that they previously had with parent viz as general unsecured recourse claimants having no greater preference than any other creditor the debt holders’ legal rights against llc with respect to payments and remedies will be the same legal rights that the debt holders had against parent the obligations and covenants from llc to the debt holders will be the same as the obligations and covenants from parent to the debt holders since the act specifically provides for the retention of the legal rights and obligations between parent in the form of llc and the debt holders and since there were no legal rights or obligations between the debt holders and new parent prior to the restructuring the restructuring cannot result in the creation of any new legal rights or obligations between the debt holders and new parent in these circumstances the restructuring will not effect an alteration that results in either a change_of obligor or a change in the recourse nature of the debt for purposes of sec_1_1001-3 conclusion based on the facts and representations of the taxpayer we conclude that neither the conversion of parent into llc in the first_phase of the restructuring nor the distribution of assets by llc in the second_phase of the restructuring results in a modification of the debt for purposes of sec_1_1001-3 of the regulations plr-128794-02 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant sincerely william e coppersmith william e coppersmith chief branch office of associate chief_counsel financial institutions products
